The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 1, 2015

                                    No. 04-14-00888-CR

                                  Harold James HARRIS,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                  From the County Court at Law No. 1, Bexar County, Texas
                                  Trial Court No. 384759
                      The Honorable John D. Fleming, Judge Presiding


                                      ORDER
       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due July 13,
2015. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court